DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Claims 1-5, in the reply filed on 01/14/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the header tanks being connected to the tubes or rather the header tanks being separate components from the tubes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a plurality of tubes having both ends connected to the header tanks” in ll. 2 is indefinite, in context, since it cannot be discerned how the plate pairs are physically connected to the header tanks, wherein the figures depict the plate pair tubes form the header tanks. For Examination purposes and in accordance with the specification and drawings, “a plurality of tubes having both ends connected to the header tanks” will be interpreted as – a plurality of tubes having opposed ends forming the header tanks --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret (USP 8739857), hereinafter referred to as Garret.
Regarding Claim 1, as best understood, Garret discloses a heat exchanger (10) comprising: 
a core part (12) including an inlet header tank and an outlet header tank (shown in figure 2, inlet and outlet fluid manifolds are formed by the stacked plates (16) and connecting to the tubes (18 and 20), respectively) formed in a height direction (shown in figure 2) with a space for a coolant to be stored or flowing therein (shown in figure 2), 
a plurality of tubes (16, formed by plate pairs) having both ends connected to the header tanks and to form a coolant flow path (shown in figure 2), and 
fins interposed between the tubes (“The heat exchange core is produced, in a manner known to a person skilled in the art, from a stack of plates 16 and corrugated inserts (not shown)”, col. 1 ll. 61-64); 
an upper reinforcing plate (32) disposed on the core part in the height direction and having a first fixing/matching section therein (shown in figure 2 as being the notches that receive the tabs (42)); 

an upper side of at least one of the pair of lateral reinforcing plates being coupled to the first fixing/matching section of the upper reinforcing plate (shown in figures 1 and 2); and 
a lower reinforcing plate (36) disposed beneath the core part in the height direction (shown in figures 1-2) and having both sides coupled to the second fixing/matching sections of the pair of lateral reinforcing plates (shown in figures 1-2).
Regarding Claim 2, Garret further discloses the core part (12), the upper reinforcing plate (32) the pair of lateral reinforcing plates (30 and 34), and the lower reinforcing plate (36) are each independently formed, and respective surfaces thereof contacting each other are joined (shown in figures 1-2).
Regarding Claim 3, Garret further discloses the first fixing/matching section (shown in figure 2 as being the notches that receive the tabs (42)) of the upper reinforcing plate is a through hole penetrating vertically through the upper reinforcing plate (shown in figures 1-2), and 
a first fixing tab (42) extends upwardly from an upper end of the lateral reinforcing plate (30), such that the first fixing tab is inserted and coupled into the first fixing/matching section (shown in figures 1-2).
Regarding Claim 4, Garret further discloses each of the first fixing/matching section (shown in figure 2 as being the notches that receive the tabs (42)) and the first fixing tab (42) is formed in a plural number (shown in figures 1-2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garret (USP 8739857) as applied in Claims 1-4 above and in further view of Hagiwara (Translation of JPH51895) hereinafter referred to as Hagiwara.
Regarding Claim 5, although Garret discloses the second fixing/matching sections (42) of the pair of lateral reinforcing plates, Garret fails to disclose the second fixing/matching sections of the pair of lateral reinforcing plates are cut grooves formed to be concave upwardly from respective lower ends of the pair of lateral reinforcing plates, and the lower reinforcing plate has second fixing tabs extending outwardly from both ends thereof in the length direction respectively, such that the second fixing tabs are inserted and coupled into the second fixing/matching sections.

Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a joint between two heat exchanger housing plates formed by a male protrusion on a side plate and a female groove on a bottom plate as taught in Garret with a joint formed by a concave upward groove on a pair of lateral reinforcing plates and fixing tabs extending outwardly from both ends of a lower reinforcing plate. Further, the prior art to Hagiwara teaches that a lower heat exchanger plate having a male protrusion extending outwardly being joined with a concave upward groove on a lower end a side plate is known for securing the plates prior to brazing. Therefore, since modifying the prior art to Garret with having a joint comprising concave upward grooves on respective lower ends of a pair of lateral reinforcing plates and fixing tabs extending outwardly from both ends of a lower reinforcing plate, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Hagiwara there will be reasonable expectations of success, it would have been obvious to have modified the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763